Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 1 of 14 PageID# 476




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division
 __________________________________________
                                                )
 H.C., an infant and minor by and through his   )
 Parents and Next Friends C.C and M.C., et al., )
                                                )
                      Plaintiffs,               )
                                                )
 v.                                             )     Civil Action No. 4:20-cv-153
                                                )
 MATHEWS COUNTY SCHOOL BOARD,                   )
 et al.,                                        )
                      Defendants.               )
 __________________________________________)

                     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF
                  MOTION FOR LEAVE TO PROCEED ANONYMOUSLY

                                  I.      REPLY INTRODUCTION

        Plaintiffs, by counsel, hereby reply to Defendants’ Brief (ECF No. 50) and Memorandum

 (ECF No. 57) in Opposition to Plaintiffs’ Motion for Leave to Proceed Anonymously. 1 Contrary

 to Defendants’ arguments, the James v. Jacobsen factors weigh in favor of anonymity for

 Plaintiffs’ C.C. and M.C. because, in substantial and inextricable part, this action involves the

 personal, private, and sensitive information of Plaintiff H.C, who is a minor. Moreover, this action

 involves Defendants’ false and stigmatizing charges against H.C. as an “imminent threat” and of

 a highly racial and sexual nature. The public disclosure of Plaintiff H.C.’s parents’ (Plaintiffs C.C.

 and M.C.) identities would eviscerate Plaintiff H.C.’s rightful protection through anonymity and




 1
   ECF No. 50 is Defendant Gabrielle (“Gabby”) Crowder’s Brief in Opposition to Plaintiffs’
 Motion for Leave to Proceed Anonymously, and ECF No. 57 is the Memorandum in Opposition
 to Plaintiffs’ Motion for Leave to Proceed Anonymously of Defendants the Mathews County
 School Board, Nancy Welch, Laurel Byrd, and Denise McCuiston. Counsel responds to these
 oppositions here due to the commonality of their arguments and for this Court’s convenience. The
 remaining Defendant, April Edwards, has not opposed Plaintiffs’ anonymity request.
                                                   1
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 2 of 14 PageID# 477




 publicly disclose his identity. The resulting injury to all Plaintiffs, not only Plaintiff H.C., warrants

 anonymity here.

         Defendants pay no mind to this inevitable result and injury in opposing anonymity. In

 doing so, they either diminish or disregard the unique circumstances of this action, including the

 substantial and inextricable role Plaintiffs H.C.’s minor status and the nature of charges against

 him play. What is more, in opposing Plaintiffs’ request, Defendants reveal not only their

 discontent with the injuries they have already caused this child and his family, but appear intent to

 invite more. This Court should, instead, permit Plaintiffs C.C. and M.C. to proceed anonymously.

                                    II.      REPLY BACKGROUND

         Plaintiffs reassert here in its entirety the Background from their Brief in Support of Motion

 for Leave to Proceed Anonymously (“Brief in Support”). (ECF No. 42, pp. 1-2.)

                                      III.    REPLY ARGUMENT

         Plaintiffs reassert here the Argument from their Brief in Support. (ECF No. 42, pp. 2-10).

         a.      This action, in its entirety, substantially and inextricably involves information
                 of a sensitive and highly personal nature to Plaintiff H.C., thereby satisfying
                 the first James factor.

         The first James factor weighs in Plaintiffs’ favor. See James v. Jacobsen, 6 F.3d 233, 238

 (4th Cir. 2003).     Plaintiff H.C.’s personal, private, and sensitive juvenile information and

 Defendants’ false and stigmatizing charges against him of a highly racial and sexual nature are

 inextricable to this action in its entirety. Thus, anonymity for all Plaintiffs is necessary to safeguard

 that information and any connection of all Plaintiffs to it and Defendants’ charges.

         (1)     ECF No. 50 – Defendant Gabrielle (“Gabby”) Crowder’s Arguments

         As to this factor, Defendant Gabrielle (“Gabby”) Crowder (“Crowder”) presents inaccurate

 and unpersuasive arguments. First, Crowder argues that “[t]he litigation does not involve a



                                                    2
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 3 of 14 PageID# 478




 sensitive and highly personal matter.” (ECF No. 50, p. 3.) Citing Plaintiffs’ statutory authority

 governing the confidentiality of juvenile records (see ECF No. 42, pp. 4-5), she argues that

 “[w]hether records that may be at issue in this case are subject to privacy or confidentiality statutes

 has no bearing on whether Plaintiffs, which include H.C. as well as his parents who have purported

 to assert their own individual claims against Defendants, should be permitted to proceed

 anonymously.” (ECF No. 50, p. 3.) Crowder argues further that Plaintiffs “have offered no

 justification for proceeding anonymously, except that identifying themselves will be embarrassing

 and otherwise defeat the protections afforded by a variety of statutory privileges.” (Id., p. 4.)

        At their core, Crowders’ arguments pay no mind to the fact that the First Amended

 Complaint is already a publicly available record and, as such, the allegations of Plaintiff H.C.’s

 personal, private, and sensitive juvenile information and of Defendants’ false and stigmatizing

 charges against him of a highly racial and sexual nature are in the public domain. (See, e.g., ECF

 No. 41, Pls.’ F. Am. Compl., ¶¶ 33-35, 39, 41, 44, 68, 72, 73, 84, 86, 91, 93, 98, 101, 134, 140,

 160, 170 2, 180, 190, 197.) No legitimate dispute can exist here as to the presence of sensitive and

 highly-personal information. Connecting the adult Plaintiffs by name to the First Amended


 2
  The criminal provision the First Amended Complaint cites in ¶ 170, which informs the remaining
 allegations, is Virginia Code § 18.2-67.1(A, 1). This provision, with which H.C. was charged,
 provides in pertinent part:
        An accused shall be guilty of forcible sodomy if he . . . engages in cunnilingus,
        fellatio, anilingus, or anal intercourse with a complaining witness whether or not
        his or her spouse, or causes a complaining witness, whether or not his or her spouse,
        to engage in such acts with any other person, and 1. The complaining witness is
        less than 13 years of age.

 Va. Code § 18.2-67.1(A,1) (alteration and emphasis added). Unquestionably, such a charge,
 certainly when false, is socially ruinous. See, e.g., D.M., individually and on behalf of J.M. and
 D.P., v. Cty. of Berks, 929 F. Supp. 2d 390, 402 (E.D. Pa. 2013) (permitting parents accused of
 sexual abuse of a child to proceed anonymously on their own due process claims and stating, “‘[i]t
 is beyond argument’ that an allegation of sexual abuse against a small child ‘is a highly sensitive
 issue’ that would subject Parents to severe social stigma”) (citations omitted).
                                                   3
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 4 of 14 PageID# 479




 Complaint in the public domain would serve to expose Plaintiff H.C. and exact a societal stigma

 on all Plaintiffs. Consequently, Plaintiffs’ citation to the unmistakable public policy in Virginia

 statutory law protecting juvenile records has a direct bearing on protecting juvenile information

 outside of those records. 3 And, although the public First Amended Complaint alone suffices for

 anonymity, this action will disclose additional information, not just records, amplifying the

 allegations, information, and charges concerning Plaintiff H.C., including through, inter alia,

 arguments, briefs, trial, appeals, and opinions. These future disclosures also warrant anonymity.

        Second, Crowder argues the fact that “H.C., now approximately 15-years-old, must sue by

 his parents and next friends . . . does not entitle C.C. and M.C. to bring their own claims

 anonymously.” (ECF No. 50, p. 3.) She argues, “[h]ere, where C.C. and M.C. have elected to file

 their own, individual claims against Crowder, the grounds for anonymity do not overcome the

 presumption of openness.” (Id., p. 5.)

        Crowder presents no authority for her argument specific to the unique circumstances of

 this action.4 What is apparent is that Crowder’s argument, without authority, invites this Court to

 sanction a result that will have the harsh effect of requiring parents, including Plaintiffs C.C. and

 M.C., to decide whether to forego their own constitutional and civil claims and rights in order to

 protect the identity of their children, including Plaintiff H.C. Plaintiff submits that the law does

 not require such a decision and harsh result. Certainly, the more on-point decisions Plaintiffs cite




 3
   Permitting Plaintiffs to proceed anonymously is consistent with and a necessary supplement to
 the Parties’ Joint Stipulated Protective Order. (See ECF No. 45.)
 4
   The authority Crowder cites speaks to materially distinct circumstances, not circumstances in
 which the claims of a parent and child are inherently and inextricably linked to a minor child’s
 sensitive and highly-personal information. (See ECF No. 50, p. 4) (citing Doe v. Va. Polytechnic
 Institute & State Univ., No. 7:18-cv-016, 2018 WL 1594805 (W.D. Va. Apr. 2, 2018) (dealing
 with an anonymity request solely of an adult college student) and Doe v. Village of Deerfield, 819
 F.3d 372 (7th Cir. 2016) (same solely with an adult inmate)).
                                                  4
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 5 of 14 PageID# 480




 do not require it. See J.W., et al., v. District of Columbia, 318 F.R.D. 196 (D.D.C. 2016); L.M. as

 Parent and Next Friend of Minor A.M. v. City of Gardner, No. 19-2425-DDC, 2019 WL 4168805

 (D. Kans. 2019); see also D.M., individually and on behalf of J.M. and D.P. v. Cty. of Berks, 929

 F. Supp. 2d 390, 402 (E.D. Pa. 2013) (permitting parents and children to proceed anonymously,

 despite the presence of individual constitutional claims).

         Finally, contrary to Crowder’s argument, the authority Plaintiffs have cited from this Court

 and its sister jurisdiction support for Plaintiffs’ request here because that authority, too, speaks to

 false and stigmatizing charges against a person for sexual assault akin to the false charges against

 Plaintiff H.C. here for “sexual misconduct,” “sexual aggression,” and “forcible sodomy.” (See,

 e.g., ECF No. 40, ¶¶ 69, 73, 84, 86, and 160; see also ECF No. 42, p. 6, n. 1 (citing Doe v. The

 Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583 (E.D. Va. 2016) (permitting

 anonymity for a sexual assailant) and Doe v. Alger, 317 F.R.D. 37 (W.D. Va. 2016) (same).) As

 with the plaintiffs in these decisions, these charges are false and exist in Plaintiff H.C.’s student

 record, and Plaintiffs have never had any opportunity to challenge and refute them. Under the

 unique circumstances here, Plaintiffs, including Plaintiff H.C., should not be tied permanently to

 such false charges in the public domain, including that an “imminent threat” exists, which

 disclosing Plaintiffs’ identities will cause.

                 (2)     ECF No. 57 –Defendant Mathews County School Board, Nancy Welch,
                         Laurel Byrd, and Denise McCuiston’s Arguments

         Given the similarity of all Defendants’ arguments in opposition to Plaintiffs’ anonymity

 request, Plaintiffs reassert here their arguments, supra, at Section III.a.(1), which are responsive.

 The distinct arguments Defendants Mathews County School Board, Nancy Welch, Laurel Byrd,

 and Denise McCuiston (the “Other Defendants”) also do not defeat Plaintiffs’ anonymity request.




                                                   5
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 6 of 14 PageID# 481




        Specifically, the Other Defendants challenge Plaintiffs’ argument that “disclosing

 [Plaintiffs C.C. and M.C.’s] identities ‘in turn’ discloses ‘the identity and information of all.’”

 (ECF No. 57, p. 3.) They argue, “[w]ere Mr. and Mrs. C. allowed to proceed anonymously based

 on this reasoning alone, the exception of anonymity would swallow the rule presuming the

 openness in judicial proceedings and essentially enable any parents suing on behalf of their child

 to proceed anonymously, even when pursuing claims in their own behalf.” (Id.) They claim that

 “the inefficacy of this argument is highlighted by the Federal Rules of Civil Procedure,” which

 only contain a provision concerning the use of initials for the minor, not his parents, and, thus,

 “suggesting that the mere presence of a minor’s information in the case is not sufficient to allow

 the parents to proceed anonymously.” (Id. at 4.)

        Plaintiffs have provided sufficient basis for anonymity in their Brief in Support beyond the

 mere disclosure of identities, including the unique circumstances of this action as alleged in the

 First Amended Complaint. The Other Defendants cite no authority on-point for their proposition

 that the presence of individual parental claims standing alone precludes their anonymity and, in so

 doing, permits an evisceration of the protections to which a minor is entitled, pursuant to Rule 5.2

 of the Federal Rules of Civil Procedure. Instead, courts in similar circumstances have recognized

 that parental anonymity is necessary to protect a minor’s anonymity, particularly in the context of

 stigmatizing charges. See, e.g., J.W., 318 F.R.D. at 200 (stating, “[i]ndeed, while Federal Rule of

 Civil Procedure 5.2(a) acknowledges the privacy interests of minor children by allowing parties to

 reference minors only by their initials, it cannot be gainsaid that this protection would be

 ‘eviscerated unless the parent was also permitted to proceed using initials.’”) (citations omitted);

 see also D.M., 929 F. Supp. 2d at 402 (stating, “both parties recognize that the Children have a




                                                  6
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 7 of 14 PageID# 482




 clear right to remain anonymous in this proceeding. This protection, however, ‘would be

 eviscerated’ if the Parents are not allowed to remain anonymous.”)

        The Other Defendants also challenge the authority Plaintiffs cite for anonymity. In most

 pertinent part, they claim that “J.W. v. District of Columbia . . . specifically addresses this issue

 from the standpoint of privacy in connection with the . . . IDEA . . . which explicitly provides that

 the names of child’s parents are protected information.” (ECF No. 57, p. 4.) This raises a

 distinction without difference because the goals at issue are the same – protecting the minor. And,

 as in J.W., Plaintiffs have cited statutory authority concerning confidentiality. If anything, the

 IDEA lends additional support to Plaintiffs’ position, given that “courts have concluded that

 parents may proceed anonymously in IDEA cases to ‘protect the family and child from further

 embarrassment and publicity’.” J.W., 318 F.R.D. at 199. Protecting Plaintiff H.C.’s identity and

 Plaintiffs’ family is at the core of this anonymity request.

        Second, the Other Defendants argue that, unlike the parties in L.M. as Parent and Next

 Friend of Minor A.M. v. City of Gardner, No. 19-2425-DDC, 2019 WL 4168805 (D. Kans. 2019),

 Plaintiffs have relocated from their small community and, thus, no risk of ascertaining Plaintiffs’

 name in that community will result. (ECF No. 57.) This argument pays no mind to other relevant

 considerations. First, Plaintiffs still own their home in Mathews County and, though they have

 relocated due to Defendants’ actions, intend to return to Mathews County and rebuild their lives

 and relationships there. Second, it ignores the publicly-available First Amended Complaint and

 the likelihood that further connection of Plaintiffs to the allegations will impair this prospect.




                                                   7
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 8 of 14 PageID# 483




        b.      The risk of retaliatory mental or physical harm to Plaintiffs is strong.

                (1)     ECF No. 50 – Crowder’s Arguments

        Plaintiffs also satisfy the second James factor. As to this element, Crowder argues that

 Plaintiffs do not present “any factual support” of “retaliatory physical or mental harm” –

 “particularly when they no longer live in the community [of Mathews County].” (See ECF No 50,

 pp. 5-6) (alteration added). These arguments do not consider all of the circumstances.

        First, Crowder ignores the First Amended Complaint, which is in the public domain. In

 the First Amended Complaint, Plaintiffs have alleged that Defendants falsely charged Plaintiff

 H.C. with: (1) “behaviors including racial comments, lining up black children to berate them,

 called a student [the ‘n’ word] and that [H.C.] shoved a black child against the locker or wall giving

 that student a concussion”; (2) “beating and insulting black kids”; and (3) “sexual misconduct,”

 “sexual aggression,” and “forcible sodomy.” (See, e.g., ECF No. 40, ¶¶ 68, 69, 73, 84, 86, 93,

 140, 160, and 161.) These false charges are of a highly-sensitive nature, akin to the stigmatizing

 charges in Doe v. The Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583 (E.D. Va.

 2016) and Doe v. Alger, 317 F.R.D. 37 (W.D. Va. 2016).

        And such charges (including Plaintiff H.C.’s other sensitive and highly-personal

 information) are in the public domain. In fact, this action has received media attention and even

 more since Plaintiffs’ anonymity request. (See Pls.’ Exs. 1 and 2, online newspaper articles.)

 Given Defendants’ charges against Plaintiff H.C., the publicity of this action, the national

 conversation concerning the issues to which the charges relate, and harm Plaintiffs have already

 suffered, a likelihood of retaliatory harm to all of them is strong. Doe, 179 F. Supp. 3d 583; Doe,

 317 F.R.D. 37. Here, all Plaintiffs have already suffered retaliatory harm not only to their




                                                   8
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 9 of 14 PageID# 484




 reputation but also to their standing in Mathews County and by a loss of clients and income.5 (ECF

 No. 40, ¶¶ 15, 27-28, 93, 99, 100, and 191.) Although Plaintiffs have relocated from Mathews

 County, (see ECF No. 40, ¶¶ 27, 28, 93, and 186), they still own their home there and intend to

 return and rebuild their lives and relationships there when this action is over.6 Plaintiffs, who

 collectively would be falsely cast as racists and/or sexual deviants in that community and with the

 public at large, should not have to wait until further harm and stigma occurs to have anonymity.

                (2)     ECF No. 57 – The Other Defendants’ Arguments

        Because the Other Defendants’ arguments are similar to Crowder’s arguments on this

 James factor, Plaintiffs reassert here the arguments set forth, supra, in Section III.b.(1).

        c.      The third James factor – age – also weighs in favor of anonymity here.

                (1)     ECF No. 50 – Crowder’s Arguments

        Because Plaintiff H.C. is a minor, this third James factor weighs in favor of anonymity for

 all Plaintiffs. Crowder argues, however, that Plaintiffs “fail[] to take into consideration that C.C.

 and M.C. have asserted individual claims on their own behalf against Defendants.” (ECF No. 50,

 p. 6.) It argues, “[t]hey cannot piggyback on H.C.’s ‘vulnerability’ to remain anonymous.” (Id.)

 But, these arguments ignore the unique circumstances of this action.

        The argument that Plaintiffs C.C. and H.C. seek to “piggyback” on Plaintiff H.C.’s

 vulnerability here is inaccurate. Rather, Plaintiffs seek to protect their minor child Plaintiff H.C.

 (and their family) from any additional harm as a result of Defendants’ actions. Admittedly, the

 age of Plaintiffs C.C. and M.C. do not favor anonymity for them personally, but the age of H.C.



 5
   Additionally, Plaintiff C.C. has also had several hospital admissions and H.C. has also required
 months of psychotherapy, all as a result of Defendants’ actions and their retaliatory consequences.
 (ECF No. 40, ¶¶ 98, 101, 190, and 191.)
 6
    The population of Mathews County, Virginia, as of July 1, 2019, was 8,834. See
 https://www.census.gov/quickfacts/mathewscountyvirginia (last visited December 8, 2020).
                                                   9
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 10 of 14 PageID# 485




 favors it and should still be a consideration here. After all, disclosure of one Plaintiff’s identity in

 the public domain discloses the identities of all, and Plaintiff H.C. will certainly have to bear the

 heaviest consequences having the “special vulnerability of a child.” So, Plaintiff H.C.’s age cannot

 simply be divorced from the analysis. In fact, the authority Plaintiffs cite do not require that

 divorce. See, e.g., J.W., 318 F.R.D. at 201 (holding this factor weighed in favor of anonymity

 when a minor and his parents “share[d] common privacy interests due to their intractably linked

 relationship” and “although the motion seeks to maintain the anonymity of the adult Plaintiffs, the

 person who will be most affected by the lack of anonymity . . . is a minor.”). Cf. Doe v. Santa Fe

 Ind. Sch. Dist., 933 F. Supp. 647, 648 (S.D. Tex. 1996) (permitting the adult plaintiffs to proceed

 anonymously in an action up until the trial on damages).

        Finally, Crowder argues that Plaintiffs “had no concern for [her] son and his ‘vulnerability’

 when they identified him by his initials in the Amended Complaint and lodged salacious and false

 accusations against him despite the fact he is not a party, yet named Crowder and her husband

 (who is also not a party to the case) by name.” (ECF No. 50, p. 7) (emphasis added). But, this

 argument is also incorrect. Plaintiffs protected the identity of Crowder’s son by identifying him

 by his initials. (ECF No. 40, ¶ 9.) And C.B. does not share the same surname as Crowder. Second,

 Plaintiffs, unlike Crowder, had no choice but to file a civil action as a result of the significant

 harms Crowder and the Other Defendants have caused their family. In this context, Plaintiffs were

 required to allege the facts to support their claims, and they have done that. Finally, Plaintiffs

 attempted to confer with Crowder several times before seeking anonymity, but they received no

 response. Had Crowder responded and expressed the concerns she now raises, Plaintiffs certainly

 would have consented to her proceeding anonymously. Thus, the fact that Crowder did not do so

 and, to date, still has not done so should not prohibit Plaintiffs from proceeding anonymously.



                                                   10
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 11 of 14 PageID# 486




                (2)     ECF No. 57 – The Other Defendants’ Arguments

        Because the Other Defendants’ arguments are similar to Crowder’s arguments, Plaintiffs

 reassert here the arguments set forth, supra, in Section III.c.(1), which are responsive.

        d.      Plaintiffs satisfy the fourth James factor because this action relates exclusively
                to government activity and conduct as performed by government employees.

        The fourth James factor also weighs in favor of anonymity. Plaintiffs have filed this action

 challenging government activity and its validity. That this activity has also given rise to claims

 under Virginia law, including against the government’s employees, should not disfavor anonymity.

                (1)     ECF No. 50 – Crowder’s Arguments

        In claiming Plaintiffs do not satisfy this factor, Crowder argues that “Plaintiffs . . . ignores

 the two state law claims – defamation and intentional infliction of emotional distress – they have

 filed against Crowder, let alone the other state law claims against the remaining Defendants.”

 (ECF No. 50, p. 7) (emphasis added). Additionally, she argues that Plaintiffs “ignore[s] the fact

 that Plaintiffs have sued Crowder in her individual capacity.” (Id.) Finally, the Opposition argues

 that “Crowder is not a governmental entity, but a private party who is subject to economic and

 reputational harm.” (Id.)

        These arguments do not weigh against anonymity. Plaintiffs at the core of this action have

 alleged the unconstitutionality and, thus, invalidity, of the government’s activity with respect to

 the threat assessment policy and process. (See, e.g., ECF No. 40, pp. 1-2 and ¶¶ 4, 5, 61, 62, 64,

 71, 106, 122, 145, and p. 33 at (c).) In this context, they filed the action against the government

 responsible for that policy and process, i.e., the Mathews County School Board (“MCSB”). They

 also filed this action against the six government (non-private) employees who carried out that

 policy. (Id., pp. 2-3.) The government only acts through its employees, and the named employees

 acted under the color of state law and their authority. (Id., pp. 2-3 and ¶¶ 106-07.) Moreover, the

                                                  11
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 12 of 14 PageID# 487




 claims in the First Amended Complaint, including for defamation and intentional infliction of

 emotional distress, still relate to the government’s threat assessment process and policy. (See, e.g.,

 ECF No. 40, ¶¶ 72, 160, and 183-90.) Therefore, that Plaintiffs name these government employees

 in their individual capacities alone should not weigh this factor against them. See Nelson v. Green,

 3:06-cv-070, 2007 WL 984127, at *2 (W.D. Va. Mar. 28, 2007) (granting anonymity and holding

 “[f]actor (4) favors neither side of the argument. Although Plaintiff is alleging wrongdoing by

 employees of the [government], he is suing them in their official and individual capacities and has

 not sued [the government] itself”) (alteration added).

                (2)     ECF No. 57 – The Other Defendants’ Arguments

        Because the Other Defendants’ arguments are similar to Crowder’s arguments on this

 James factor, Plaintiffs reaasert here the arguments set forth, supra, in Section III.d.(1).

 Additionally, the Other Defendants contend that “this action against Defendants in their individual

 capacities ‘can result in damage to defendant’s reputation as well as economic harm.’” (ECF No.

 57, p. 6) (citations omitted). But, Defendants do not articulate that damage or economic harm with

 specificity, especially as they are government employees. Moreover, contrary to the Other

 Defendants’ suggestions, Plaintiffs and Defendants do not stand on equal footing in this action –

 prior to this action, Defendants had (and arguably still have) authority over this family and they

 simply misused it. Anonymity is important here so that other families and their children, similar

 to Plaintiffs, will not be deterred from challenging any similar use of government power.

        e.      No risk of prejudice or unfairness will result from Plaintiffs’ anonymity.

                (1)     ECF No. 50 – Crowder’s Arguments

        Finally, the fifth James factor weighs in Plaintiffs’ favor. There is no prejudice to

 Defendants, who are all aware of the Plaintiff’s identities. Crowder argues that Plaintiffs “have



                                                  12
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 13 of 14 PageID# 488




 named Crowder and her non-party husband in the Amended Complaint, lodged salacious and false

 accusations against them without concern that Crowder’s non-party minor son will be identified

 in the process.” (ECF No. 50, p. 8.) But, Crowder’s minor son does not share the same surname

 as Crowder. Moreover, Crowder ignores the necessary fact – it was Crowder’s actions that

 required Plaintiffs to file this action and allege the facts to support their claims. It was Crowder’s

 actions that caused significant harm to Plaintiffs. Basic fairness dictates that Crowder should not

 be able to subject this child and his family to any further harm in this litigation. Again, if

 Crowder’s concern is protecting her son, her remedy is to request anonymity. She has not done

 so. Instead, Crowder merely seeks to expose Plaintiffs.

                (2)     ECF No. 57 – The Other Defendants Arguments

        The Other Defendants present no argument on this factor; thus, no reply is necessary.

                                         IV.    CONCLUSION

        For the additional reasons above, the balance of the James factors weighs in favor of

 anonymity, and the substantial interest in safeguarding the privacy of Plaintiff H.C. (and his

 family), and his inextricable personal and highly-sensitive information outweigh the presumption

 of openness. Thus, this Court should grant Plaintiffs’ request to proceed anonymously.

                                                Respectfully submitted,

                                                _____/s/_____________________
                                                Nicholas Simopoulos, VSB #68664
                                                Simopoulos Law, PLLC
                                                11 South 12th Street
                                                Richmond, Virginia 23219
                                                (804) 220-5755
                                                nicholas@simopouloslaw.com
                                                Counsel for Plaintiffs




                                                  13
Case 4:20-cv-00153-RCY-LRL Document 59 Filed 12/08/20 Page 14 of 14 PageID# 489




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of December 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system, which will send an electronic

 notification to all counsel of record

                                             _____/s/______________________
                                             Nicholas Simopoulos, VSB #68664
                                             Simopoulos Law, PLLC
                                             11 South 12th Street
                                             Richmond, Virginia 23219
                                             (804) 220-5755 (Tel)
                                             nicholas@simopouloslaw.com
                                             Counsel for Plaintiff




                                                14
